—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 22, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crimes of sexual abuse in the first, second and third degrees (2 counts each), and placed him with the Division for Youth, limited secure, for 18 months and directed him to enroll in an adolescent sex offender program, unanimously modified, on the law, to the extent of dismissing the two counts of sexual abuse in the third degree as lesser included offenses of sexual abuse in the first degree, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Credibility issues were properly placed *420before the trier of fact and we find no reason to disturb its findings.
As the presentment agency correctly concedes, the third-degree counts should be dismissed as lesser included offenses.
We have considered and rejected appellant’s remaining contention. Concur—Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.